              Case 1:19-cv-03347-LJL-JLC Document 130 Filed 12/11/20 Page 1 of 1




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                      QIANA SMITH-WILLIAMS
Corporation Counsel                                100 CHURCH STREET                                               Senior Counsel
                                                   NEW YORK, NY 10007                                      phone: (212) 356-2360
                                                                                                             fax: (212) 356-3509
                                                                                                   e-mail: qwilliam@law.nyc.gov


                                                                                December 11, 2020
      BY ECF
      Honorable James L. Cott
      United States Magistrate Judge
      Southern District of New York
      Daniel Patrick Moynihan Courthouse
      500 Pearl Street
      New York, NY 10007

                       Re:     Alexander Williams v. City of New York, et al.,
                               19 Civ. 3347 (LJL) (JLC)

      Your Honor:

                     I am a Senior Counsel in the Special Federal Litigation Division of the New York
      City Law Department, and one of the attorneys assigned to represent defendants. Defendants
      write in accordance with the Court’s Order, dated December 3, 2020, directing defendants to
      “respond to [plaintiff’s] letter by December 10 and advise the Court whether they are interested
      and willing to participate in a settlement conference.” (ECF No. 126.) Defendants submit that a
      settlement conference is unnecessary in this matter because defendants are taking a no pay
      position. Defendants apologize for the late filing of this letter.
                       Thank you for your attention to this matter.
                                                                          Sincerely,


                                                                                   Qiana Smith-Willisms /s
                                                                          Qiana Smith-Williams 1
                                                                          Senior Counsel

      cc: Plaintiff, pro se (Via First Class Mail)

      1
        This case has been assigned to Assistant Corporation Counsel Aaron Davison, who passed the New York State Bar
      Exam and is presently applying for admission. Mr. Davison is handling this matter under supervision and may be
      reached at (646) 988-3220 or adavison@law.nyc.gov.
